Citation Nr: 1501884	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-27 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for a right shoulder disability, currently evaluated at the 20 percent level.

2. Entitlement to an increased rating for bronchial asthma, currently evaluated at the 30 percent level.

3. Entitlement to an increased rating for a lumbar spine disability, currently evaluated at 10 percent prior to October 26, 2009, and at 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to March 1978.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO. In the interim period, by May 2010 RO rating decision, the Veteran's lumbar spine condition was increased from 10 to 40 percent disabling, effective October 26, 2009; and bronchial asthma was increased from 10 to 30 percent, from January 8, 2009 (paralleling the date of claim for increase). The above is reflected in the title page, and this partial increase in rating notwithstanding, the appeal for still higher available schedular ratings remains. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

The Board previously remanded this case in December 2012 for further examinations. Whereas a December 2013 re-examination specifically for bronchial asthma has not been directly reviewed in this manner, the Veteran and his designated representative provided in February 2013 the prospective waiver of AOJ initial jurisdiction over all future relevant evidence obtained in this case; moreover, the December 2013 examination report substantiates a more favorable decisional outcome as discussed herein. Therefore this most recent examination report is accepted into the record. See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Virtual VA paperless claims processing system contains records of VA outpatient treatment and the December 2013 examination report, with the remainder of the documents in that file being either irrelevant or duplicative of the existing evidence. The Veterans Benefits Management System (VBMS) contains the representative's written brief presentation, and documentation pertaining to additional recently filed claims.

The issue of entitlement to service connection for a dermatological disorder  has been filed pursuant to a July 2013 application, but has not been adjudicated by the Agency of Original Jurisdiction. Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).
FINDINGS OF FACT

1. The Veteran's right arm, his major upper extremity does not have limitation of motion of the arm at shoulder level, and there is no other greater compensable structural abnormality, including that involving impairment of the humerus.

2. Prior to December 14, 2013, the Veteran's bronchial asthma did not involve FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or,              at least monthly visits to a physician for required care of exacerbations; or, an intermittent course of systemic corticosteroids.

3. Since December 14, 2013, however, he has utilized chronic low dose systemic corticosteroids.

4. From May 8, 2008 through October 25, 2009, the Veteran demonstrated forward flexion of the thoracolumbar spine of 40 degrees, when taking into proper consideration the impact of functional loss due to pain on use.

5. Since October 26, 2009, there has not been any sign of disability approximating ankylosis of the thoracolumbar spine, nor incapacitating episodes of Intervertebral Disc Syndrome (IVDS). 


CONCLUSIONS OF LAW

1. The criteria are not met to establish an evaluation greater than 20 percent for a right shoulder disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5201-5203 (2014).

2. Whereas the criteria are not met for an evaluation greater than 30 for bronchial asthma prior to December 14, 2013, a 60 percent evaluation is substantiated from December 14, 2013 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6602 (2014). 

3. The criteria are met for a 20 percent evaluation for a lumbar spine disability, from May 8, 2008 through October 25, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5237 (2014).

4. The criteria are not met to establish a higher evaluation than 40 percent since October 26, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014);              38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The RO has informed the Veteran of what evidence would substantiate the instant claims through January 2009 VCAA correspondence that notified him as to each applicable element. The notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, including that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

As further prescribed in Pelegrini II, the relevant notice information must have been timely sent, whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the notice correspondence was issued prior to the March 2009 rating decision on appeal.

In accordance with the duty to assist the Veteran in this case, the RO has obtained VA outpatient records, and moreover, arranged for several VA Compensation and Pension examinations that were premised upon a thorough case history review and physical evaluation, and therefore may be genuinely deemed an adequate study of the disorders in question. See 38 C.F.R. § 4.1. The Veteran declined the opportunity for a hearing in this matter. There is no indication of any further available evidence or information which has not yet already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. 

In sum, the record reflects that the facts pertinent to the claims being decided herein have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.


Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id; see also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Right Shoulder

The Veteran's right arm is his dominant upper extremity.

Generally, both measurements of forward flexion and abduction are relevant to determine range of motion in the affected shoulder, for purpose of applying Diagnostic Code 5201. See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Considering the rating criteria as applied thus far by the RO, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion of the arm at shoulder level warrants a 20 percent rating. Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity, and 20 percent rating for a minor extremity. Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity. Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a , Plate I.

Additional applicable rating criteria includes Diagnostic Code 5202, for other impairment of the humerus, under which a 20 percent rating is warranted for impairment of the minor extremity caused by malunion resulting in moderate or marked deformity, or for recurrent dislocation of the scapulohumeral joint with up to frequent episodes and guarding of all arm movements. The next higher 40 percent rating is warranted for fibrous union of the humerus. A 50 percent rating applies to nonunion of the humerus (false flail joint). A 70 percent rating applies to loss of head of the humerus (flail shoulder).

Diagnostic Code 5203 further provides that a malunion of the clavicle or scapula warrants a 10 percent rating. A nonunion of the clavicle or scapula, without loose movement, warrants a 10 percent rating, or with loose movement, warrants a 20 percent rating. A dislocation of the clavicle or scapula warrants a 20 percent rating. The criteria does not change based upon whether the major or minor clavicle or scapula is affected.

The Veteran underwent VA Compensation and Pension examination in January 2009, at which time regarding the right shoulder disability, the Veteran reported onset of symptoms in 1977 during service. He denied any surgeries. He had pain with abduction that lasted for 30 minutes. The shoulder did not swell, pop or grind. He did not have a sling or brace. He took Tylenol which helped for the condition. His activities of daily living were restricted as he was unable to work over his head, for example, changing a light bulb. He was not then working, but not secondary to his shoulder condition. He denied any flare-ups. On physical examination, there was no pain or tenderness to palpation of the right shoulder. Strength was 5/5 in all planes. On range of motion, he could forward flex to 110 degrees, abduct to 110 degrees, and internally and externally rotate to 90 degrees, all with pain. There    was no pain on range of motion or flare-ups, except as stated, and there was no additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use. An x-ray demonstrated osteoarthritis of the right acromioclavicular joint. 

On re-examination of March 2010, the Veteran indicated that he had not undergone any surgeries in regard to the right shoulder. He had pain with overhead work lasting several hours. The shoulder would swell. It did not pop or grind. He did not have a sling or a brace. He denied flares. He took Tramadol which helped. On a day to day basis he was unable to do any overhead work, such as changing a light bulb. Objectively, right shoulder strength was 5.5 in all planes. There was pain to palpation. Range of motion was forward flexion to 90 degrees, adduction to 90 degrees, and internal and external rotation to 80 degrees, all without pain or other general indicators of functional loss, including on repetitive use. The impression was of osteoarthritis of the right shoulder. 

Thereafter, a January 2012 examination indicated initial diagnoses of acromioclavicular osteoarthritis, and shoulder dislocation. The Veteran explained that following in-service injury when he dislocated his right shoulder, he was treated with closed reduction, no surgery required. He now complained of persistent dull to sharp pain when attempting to raise his arms over his head. Rest, Tramadol, and Aleve were taken as needed to decrease pain. Flare-ups impacted the function of the shoulder and arm, in that he would have to rub down the area with Ben Gay. Range of motion findings were right shoulder flexion to 155 degrees, onset of painful motion at 5 degrees; abduction to 155 degrees, onset of painful motion at    5 degrees. The Veteran was unable to perform repetitive-use testing with three repetitions. There function loss deemed manifested by less movement than normal, weakened movement, excess fatigability, incoordination with impaired ability to execute skilled movements smoothly, and pain on movement. There was localized tenderness or pain on palpation of the joints, soft issue, and biceps tendon on the shoulder. There was guarding of the shoulder. Muscle strength was 4/5 in the right shoulder. There was no ankyloses of the glenohumeral articulation (shoulder joint). The Veteran's right shoulder on testing was negative for the Hawkin's Impingement Test, Empty-can test, External rotation/Infraspinatus strength test, and lift-off subscuplaris test. There was a history of mechanical symptoms (clicking, catching, etc.) There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint. The Veteran did manifest right shoulder dislocation. There was tenderness on palpation of the acromioclavicular joint. Cross-body adduction test was negative. The Veteran had not had a total shoulder joint replacement, or arthroscopic or other shoulder surgery. Imaging studies revealed right shoulder degenerative or traumatic arthritis, with osteoarthritis of the acromioclavicular joint. The Veteran's shoulder condition impacted his ability to work.

Re-examination of January 2013 indicated the diagnosis at outset of right shoulder osteoarthritis. There was reported constant pain at or around level 9 out of 10.              X-rays had consistently shown acromioclavicular joint arthropathy. The Veteran did not report flare-ups that impacted function of the shoulder and/or arm. Range of motion was right shoulder flexion to 150 degrees, with painful motion at 90 degrees, at to 150 degrees with repetitive use testing; abduction to 110 degrees, with painful motion at 85 degrees, and to 90 degrees with repetitive use testing. There was functional impairment of the shoulder and arm manifested by less movement than normal, and pain on movement. There was localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the right shoulder. There was no guarding of the right shoulder. Right shoulder muscle strength was normal. There was no ankyloses of the glenohumeral articulation. There were positive tests on Hawkins' Impingement test, Empty-can test, External Rotation/Infraspinatus strength test, and lift-off subscapularis test. There was no history of mechanical symptoms, and no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint. The crank apprehension and relocation test was positive. There was no acromioclavicular joint condition or any other impairment of the clavicle or scapula. There was tenderness on palpation of the acromioclavicular joint. The cross-body adduction test was positive. The Veteran had not had a total shoulder joint replacement. He had not had arthroscopic or other shoulder surgery. Imaging studies did confirm degenerative or traumatic arthritis. The Veteran's shoulder condition impacted his ability to work, providing difficulty raising arms above the head. He could lift and carry 10 pounds. A recent x-ray study had shown bilateral acromioclavicular joint hypertrophy, worse on the right; the glenohumeral articulations were normal, and there were no fractures or dislocations. 

Reviewing the evidence in light of applicable rating criteria, the Board is constrained to deny the claim for increased evaluation for the Veteran's right shoulder disorder, that is, beyond the presently assigned 20 percent. The most direct source of rating criteria is Diagnostic Code 5201, for limitation of motion, the basis of rating thus far, but under which limitation of motion (for a major extremity,               as here), must be confined to midway between the side and shoulder level. Such simply is not the case here, as the Veteran fortunately has a greater degree of residual functional capacity. Initial range of motion measurements throughout on successive VA Compensation and Pension examinations have demonstrated right arm mobility roughly comparable to at "shoulder level," and if anything, usually better than that assessment. Factoring in further the impact of functional loss due to pain on use, instability, weakness and related factors, per DeLuca v. Brown,            the Board recognizes that the January 2013 examination found abduction limited to 85 degrees when accounting for impact of pain on use, but nonetheless, this diminished mobility still is roughly equivalent to movement at shoulder level. 

Moreover, while on the prior January 2012 examination the Veteran did report onset of painful motion as early as 5 degrees, there is no consequent showing that realistically actual mobility was constrained to that specific degree -- this given that the Veteran then completed 155 full degrees of both shoulder flexion and abduction, and further the profound improbability that motion was limited to this severe an extent, particularly given that even subsequent VA exams failed to show anything close to a mere 5 degrees of joint mobility. See again, Mitchell v. Shinseki, 25 Vet. App. 32   (2011). Thus on review of the evidence, the actual degree of joint mobility, even in light of the DeLuca criteria and corresponding requirements of 38 C.F.R. §§ 4.45 and 4.59 appears far closer to 155 degrees in both measured.  

Nor for that matter is any other diagnostic code for application herein to otherwise warrant assignment of a greater disability rating. This includes with regard to Diagnostic Code 5202 as there is no indication of a compensable malunion or nonunion of the humerus at the junction of the scapulohumeral joint. Nor does Diagnostic Code 5203, in the alternative, provide for assignment of greater than the already extant 20 percent rating, were there compensable malunion or nonunion of the clavicle and scapula. 

Hence, for these reasons, the evaluation sought in excess of 20 percent for right shoulder disability cannot be awarded on a schedular basis. 

Bronchial Asthma

The rating criteria pertaining to bronchial asthma are found at 38 C.F.R. § 4.97, Diagnostic Code 6602. Under that rating provision, a 10 percent rating is warranted for Force Expiratory Volume at one second (FEV-1) of 71- to 80-percent predicted; or, FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy. A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication. A 60 percent rating is warranted for FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids. A 100 percent disability rating is warranted for an FEV-1 less than 40 percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to promulgate special provisions regarding the evaluation of respiratory conditions. See 71 Fed. Reg. 52,457-52,460 (Sept. 6, 2006) (to be codified at 38 C.F.R. § 4.96(d))). While Diagnostic Code 6602 is not specifically listed amongst the diagnostic codes to which the revised regulation applies, this regulation still is significant for reference purposes. The new regulation provides in pertinent part, under 38 C.F.R.                     § 4.96(d)(5) that when evaluating based on a Pulmonary Function Test (PFT),            to use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre-bronchodilator values should be used for rating purposes. Again, while not directly applicable to Diagnostic Code 6602, the new regulation nonetheless clarifies the existing VA practice and policy for the use of post-bronchodilator values where utilizing PFT results.

At the VA examination of January 2009, regarding bronchial asthma, it was observed that the Veteran's medication for the condition consisted of albuterol, which he used twice a day routinely. He did have shortness of breath and wheezing. This was not dependent upon a physical activity. He reported that the condition had worsened over the years. He had not had any visits to the emergency room or the hospital for asthma. He did smoke. He denied any functional limitations. Objectively, on evaluation of the lungs, bilateral breath sounds were clear to auscultation and percussion. A chest x-ray showed no clinical or objective findings evident for a diagnosis of asthma. A PFT showed FEV-1 of 114 percent predicted value pre-bronchodilator and 116 percent post-bronchodilator, and FEV-1/FVC of 101 percent predicted value pre-bronchodilator and 100 percent post-bronchodilator.

Repeat examination of March 2010 revealed that the Veteran took Albuterol twice a day which helped, along with mometasone and formoterol. His symptoms included shortness of breath and wheezing. They had remained the same since the last VA examination. His symptoms could occur at rest as well as with activity. He had not had any hospitalizations for his asthma. He smoked one pack a day and started back smoking after his last examination. The diagnosis was confirmed of asthma. PFT findings consisted of FVC of 73 percent predicted value pre-bronchodilator and    76 percent post-bronchodilator, and FEV-1/FVC 104 percent both pre- and post-bronchodilator. 

Records of VA outpatient treatment since 2009 intermittently notate that the Veteran's asthma was stable with use of inhalers. 

On examination of January 2012, the diagnosed indicated at outset was asthma. The Veteran complained of shortness of breath, and wheezing with exertion and at rest. He reported no change since the last examination in 2010. He continued to smoke cigarettes one pack per day for 30 years. The Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, but did require the use of inhaled medications, daily inhalational bronchodilator therapy. Other inhaled medications were Albuterol, Mometasone, and Formoterol. There was no use of oral bronchodilators, antibiotics, or oxygen therapy. There was a history of asthmatic attacks, but no asthma attacks or exacerbations in the previous 12 months. There were no physician visits for required care of exacerbations, or episodes of respiratory failure. Chest x-rays indicated the lungs were clear of any active or acute infiltrates, the heart was no enlarged, and there were no significant osseous abnormalities. The impression was of a normal chest. A PFT demonstrated pre-bronchodilator results (no post-bronchodilator test was conducted) of FEV-1         83 percent predicted value, and FEV-1/FVC 99 percent predicted value. The Veteran's respiratory condition impacted his ability to work in that he could not stand for more than several minutes without a rest period, and could not crawl, stoop, bend, climb, lift or perform repetitive movements because of his back and other conditions. 

Upon re-examination of January 2013, the diagnosis was confirmed of asthma.          The Veteran stated that he was born with asthma, and that the condition got worse with running and physical training, and he had had continued problems since then.           He now used inhalers, symbicort and albuterol. The most recent exacerbation was over the prior summer, when he received a shot and antibiotics. The last time he was in the hospital was in the 1970s, and he had never been put on a ventilator for his asthma. The Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications. It did require the use of inhaled medications, with inhalational bronchodilator therapy and inhalational anti-inflammatory medication, both used daily. There was no requirement of use of oral bronchodilators, antibiotics, or outpatient oxygen therapy. The Veteran had not had any asthma attacks with episodes of respiratory failure in the previous 12 months, nor had there been any physician visits for required care of exacerbations. A new PFT was not completed at this time. There was another respiratory condition of sleep apnea. The Veteran's respiratory condition did not impact his ability to work.

On the most recent examination of December 2013, the Veteran described having wheezing and shortness of breath with walking, and seemed to be using his albuterol inhaler more (up to two to three times per day). This seemed to have occurred over the last several months. He reported he could walk about 100 yards without needing to use the albuterol. When he used it, he took two puffs and rested, and his symptoms resolved. He had used the albuterol daily for years and could not remember a day when he had not needed it. There were no new environmental exposures. He reported it had been years since he required emergent care for an asthma attack. He had been on symbicort daily and albuterol as needed.                    His symptoms seemed to worsen at night, with coughing. He was also diagnosed with sleep apnea and used a CPAP machine with 2L oxygen at night. The Veteran's respiratory condition now required the use of oral or parenteral corticosteroid medications, specifically, requiring chronic low dose (maintenance) corticosteroids. There was also daily inhalational bronchodilator therapy. The Veteran's condition did not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy. The Veteran had not had any asthma attacks with episodes of respiratory failure in the previous 12 months, or any physician visits for required care of exacerbations. The lungs did have slight wheezing appreciated throughout, with rales. PFT findings post-bronchodilator consisted of FVC of 73 percent predicted value, and FEV-1/FVC of 106 percent predicted. It was considered that the Veteran's limited exertional ability due to his respiratory condition would impact his ability to work in any physically demanding occupation. 
 
The preceding warrants the continuation of the assigned 30 percent evaluation for much of the rating period, though ultimately with increase to 60 percent as of the time of December 2013 VA examination. The rating standard clearly delineated by Diagnostic Code 6602 provides that a 60 percent rating is warranted for FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids. Essentially, the Veteran's bronchial asthma did not attain this level of severity up until late-2013. See 38 C.F.R. § 4.97. Consistently, on VA examination, PFT findings never reached or approached the designated aforementioned levels. Moreover, the Veteran consistently did not require physician visits for treatment purposes with any notable frequency. Moreover, the Veteran's therapeutic measures throughout were almost exclusively limited to use of inhaled medications, bronchodilators, apart from one averred instance of utilizing antibiotics in January 2013, as opposed to the systemic corticosteroids contemplated by the above rating criteria. Therefore, for the time period preceding the December 2013 VA examination, a 30 percent evaluation should remain in effect. 

As of December 2013, however, the Veteran definitively required chronic low dose corticosteroids, and under such circumstances a higher 60 percent evaluation is warranted, from the December 14, 2013 examination date, and thereafter. 

The basis for this award having been briefly set forth, there are no grounds upon which to assign the maximum schedular rating of 100 percent. Once again, the PFT findings did not approach the requisite levels (FEV-1 less than 40 percent predicted; or, FEV-1/FVC less than 40 percent). As spelled out within the December 2013 VA examination report, the Veteran did not sustain more than one asthma attack per week with episodes of respiratory failure. Likewise, he not did specifically require daily, or near constant use of high dosage systemic corticosteroids or similar immuno-suppressive medications.  

Accordingly, a 60 percent rating is awarded from December 14, 2013. 

Lumbar Spine

Under applicable rating criteria, the Veteran's service-connected disability of the lumbar spine is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine. 

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The next higher available 40 percent rating is made for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Also potentially applicable is the Intervertebral Disc Syndrome rating criteria. IVDS is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Code 5243. The relevant rating formula provides that: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted. Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Though dated about six-months preceding the filing of the Veteran's claim for increase, the relevant May 2008 VA examination of spine indicated that the Veteran was evaluated for sciatic and lumbar spine pain. The Veteran had reportedly sustained a fracture of L1 through L5 in service. He now had pain constantly, which radiated down the right lower extremity. He did not use a brace or a crutch. He did use a cane as needed. He took Tylenol and Etodolac which did help at times. He had numbness in the right leg from the knee to the foot, no weakness, and no incontinence. He did have decreased frequency of erection. He had not had physician prescribed bedrest in the last year. Daily activities included inability to lift more than 30 pounds, inability to walk more than 100 yards, inability to stand more than 10 minutes, inability to sit more than 15 minutes. He was not then working. He got the same pain each time. He got flares two to three times a day, which lasted for 10 to 15 minutes. He was not able to do any physical activity with a flare-up. He had not been hospitalized for his back pain this previous year. He had a history of injections in his spine for the pain, which he had to stop because of elevated blood sugar. Upon physical examination, the Veteran walked with a slight limp using no assistive devices and he was moderately obese. Curvature of the lumbar spine and posture were normal. He had no tenderness to palpation of the spine or paraspinal process and no spasms were palpated. He had positive pain in his back on straight-leg extensions bilaterally. Range of motion consisted of forward flexion to 90 degrees, pain onset at 40 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees, right and left lateral rotation 45 degrees. A recent MRI of the lumbar spine indicated short pedicles at L5-S1 causing bilateral neural frontal narrowing and possible bilateral nerve root contact and no significant degenerative disk disease. X-rays indicated mild spondylosis.                      The impression was of bilateral neural frontal narrowing fifth lumbar vertebra to first sacral vertebra. 

Records of VA outpatient treatment from 2008, onward, are replete with continuing mention of lower back pain, at times with radiation. (The Veteran has already been awarded additional disability compensation in the form of separate ratings for right and left lower extremity radiculopathy.)

On re-examination of October 2009, the Veteran reported having constant back pain, all day every day, radiating into the back of both lower extremities. This limited him in his activities of daily living in that he could sit no more than an hour, walk no more than an hour and stand no more than an hour. He also had pain in his back with lying down, which caused him poor sleep. He was unable to lift at all and he did not squat. He had not had physician-directed bed rest. He was undergoing physical therapy now for eight weeks, which had helped, and doing aqua therapy. He denied any numbness or weakness in his lower extremities. He denied any bowel or bladder incontinence. He denied use of a brace, did use an occasional cane, no crutch. This did not limit him in his occupation as he had not worked since 2000 secondary to his back pain. At the time, he had been a construction worker.  He got flares of pain two to three times per day. They lasted for 10 to 15 minutes, and he was unable to do any physical activity during the flares. He had had injections in his lower back in the past, none recently. On physical evaluation, the Veteran was in no acute distress, and walked with a limp using no assistive devices. Sensation was normal in the upper and lower extremities bilaterally. Deep tendon reflexes were 1+ brachial, knee and ankle bilaterally, no atrophy in any of the musculature. There was positive straight leg raise bilaterally, Examination of the spine showed normal curvature, normal symmetry, and no spasm. There was tenderness to palpation of the lumbosacral parspinous muscles of the spine. Range of motion of the lumbosacral spine consisted of flexion to 20 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation 10 degrees. There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use. X-rays showed interval mild disc space narrowing, L3-L4. The impression was of severe bilateral neural foraminal stenosis at the fifth lumbar vertebra to first sacral vertebra, with bilateral nerve root contacts with bilateral moderate neural foraminal stenosis at fourth lumbar vertebra to fifth lumbar vertebra with no nerve root contact causing radicular pain into bilateral lower extremities of moderate severity.  

On examination of January 2012, the diagnosis indicated at the outset was L1-L5 fracture, lumbar spondylosis, and bilateral lumbar radiculopathy. The Veteran had not been hospitalized. According to the Veteran, since separation from service he had experienced persistent sharp pain in the lumbar spine that radiated to the lateral and posterior lateral extremities past the knees. He complained of numbness and tingling in the bilateral feet. Tramadol and Aleve as needed decreased pain. Steroid injections were given to decrease back pain periodically. There was no history of surgery. During flare-ups of back pain, the Veteran would have to rest. Range of motion measurements consisted of forward flexion to 75 degrees, onset of painful motion at 5 degrees; extension to 20 degrees, onset of painful motion at 5 degrees; right and left lateral flexion to 20 degrees, onset of painful motion at 5 degrees; right and left lateral rotation 20 degrees, onset of painful motion at 5 degrees.          The Veteran was not able to perform repetitive use testing. There was additional functional loss manifested by less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, and disturbance of locomotion. There was localized tenderness or pain to palpation for joints and/or soft tissues of the thoracolumbar spine. There was no guarding or muscle spasm of the thoracolumbar spine. Muscle strength testing in the lower extremities was 4/5. There was no muscle atrophy present. Reflexes were 1+ in the knees and ankles. Sensory exam was normal. There was mild radiculopathy to the bilateral lower extremities. There were no other related neurologic abnormalities. There was no IVDS of the thoracolumbar spine. The Veteran used braces and a cane for locomotion. Diagnostic testing through imaging studies confirmed documented arthritis along with lumbar spondylosis, but the Veteran did not have a vertebral fracture. 

Further examination in January 2013 indicated the diagnosis at the outset of lumbar strain. The Veteran reported his back condition had gotten worse since separation from service. There was pain in the mid-lower back and down both legs, right worse than left. He had never had surgery for the condition. He had tried a TENS unit and back brace with no relief, though had been to physical therapy and received back injections with temporary relief. He took ultram, salsalate, Tylenol and Topamax.   He stated he had pain every day rated at 8 to 10, out of 10. He stated it had gotten worse in the last year after slipping and falling, and had received a prescription for steroids which had not been much help. There were no flare-ups reported. Range of motion consisted of forward flexion to 50 degrees, with painful motion at 45 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; left lateral flexion to 15 degrees, painful motion starting at 10 degrees; right lateral rotation 20 degrees, painful motion at 10 degrees; left lateral rotation 20 degrees. With repetitive use testing, range of motion was forward flexion to 45 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation 25 degrees. There was functional loss manifested by less movement than normal, and pain on movement. There was not localized tenderness or pain to palpation for the joints or soft tissues of the thoracolumbar spine, and there was no guarding or muscle spasm. Muscle strength testing was normal for the lower extremities. There was no muscle atrophy. Reflex and sensory exam for the lower extremities was normal. Straight leg raising test results were normal. There was radicular pain and other signs or symptoms due to radiculopathy, consisting of constant pain (may be excruciating at times), and with involvement of the sciatic nerve roots. The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems or pathologic reflexes. There was no IVDS of the thoracolumbar spine. The Veteran did use assistive devices for locomotion to consist of a cane and a walker. Imaging studies of the thoracolumbar spine had revealed arthritis, and      did not reveal any vertebral fracture; the impression from the studies was of mild degenerative disk disease at the L2-L3 and L3-L4. There was impact upon the Veteran's ability to work, with limitations on his ability to stand for 15 minutes, walk 100 yards, or sit for more than 30 minutes. The examination was complicated by obesity and severe pain in the knees for which we was receiving knee injections. 

Following consideration of this evidence, the Board sees fit to award a higher              20 percent evaluation from the May 27, 2008 date of the May 2008 VA Compensation and Pension examination which substantiated forward flexion of the thoracolumbar spine of no more than 40 degrees, when taking into account functional loss due to pain on use, and therefore commensurate with assignment of 20 percent under the applicable VA general rating formula. Such 20 percent rating applies given the presence of precipitating symptomatology within the year preceding the filing of the Veteran's January 2009 original claim for increase.     The award of the next higher available rating of 40 percent duly requires limitation of motion of the thoracolumbar spine of 30 degrees or less, not outwardly shown here, thus not requiring an increase beyond that already indicated. 

Regarding the remaining time period under review, since October 26, 2009,             the Board finds the presently assigned 40 percent evaluation properly correlative to the severity of service-connected disability, this given that the applicable rating criteria expressly requires the existence of joint ankylosis, defined as the total absence of joint mobility, and the Veteran has never manifested total lack of movement of the thoracolumbar spine. Nor for that matter has the Veteran been found to have any incapacitating episodes of IVDS (physician prescribed bedrest) as would otherwise require a compensable evaluation under that criteria. All other separately ratable neurological impairment, his bilateral lower extremity sciatic neuropathy, has already been evaluated, and is not the subject of the instant appeal. Whereas the Veteran at several junctures has reported having fractured or previously fractured vertebrae, this averment has not been borne out through the most updated radiological studies. 

Consequently, pursuant to the rating schedule, a higher 20 percent evaluation is awarded from May 27, 2008 through October 26, 2009, but the evidence does not support an evaluation in excess of 40 percent evaluation thereafter.

Extraschedular Rating Consideration and Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) , which provides procedures for assignment of an extraschedular evaluation. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Thun v. Peake, 22 Vet. App. 211 (2008).

There is no basis to find that the Veteran's right shoulder, bronchial asthma and lumbar spine disorders present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, sufficiently comprehensive, and based in objective measurement of relevant signs and symptomatology. Additionally, the Veteran's symptoms of right shoulder pain and discomfort, with similar attendant symptomatology affecting the lumbar spine, and other alleged functional loss are clearly contemplated by the applicable diagnostic codes. Where applicable, all potentially available diagnostic codes have been duly considered for rating purposes, and moreover, there is no showing or indication otherwise of additional distinct pathology from any one of the three disabilities having been rated that either alone, or in conjunction with another service-connected condition, would necessitate consideration of an extraschedular evaluation. 

The schedular rating criteria are not inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. The Board therefore is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of an extraschedular evaluation. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

The claim for increase for a right shoulder disorder is being denied, and the remaining claims involving bronchial asthma and lumbar spine disability are being granted in part. To the extent the preponderance of the evidence is favorable, the benefit-of-the-doubt doctrine is applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R.            § 4.3.

ORDER

A higher rating than 20 percent for a right shoulder disability is denied.

A higher rating than 30 percent for bronchial asthma is denied, prior to           December 14, 2013.

A 60 percent rating for bronchial asthma is granted from December 14, 2013, subject to the law and regulations governing the payment of VA compensation benefits.

A 20 percent rating for a lumbar spine disability, from May 8, 2008 to October 25, 2009, is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A rating in excess of 40 for a lumbar spine disability since October 26, 2009                 is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


